IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ALBERT EINSTEIN MEDICAL CENTER,             :   No. 364 EAL 2020
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
WORKERS' COMPENSATION APPEAL                :
BOARD (GRIFFIS),                            :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of March, 2021, the Petition for Allowance of Appeal is

DENIED.